IN THE COURT OF APPEALS OF IOWA

                                      No. 22-1015
                               Filed September 21, 2022


IN THE INTEREST OF D.R.,
Minor Child

C.R., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Wapello County, William Owens,

Associate Juvenile Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Cynthia D. Hucks of Box and Box Attorneys, Ottumwa, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Kevin S. Maughan, Albia, attorney and guardian ad litem for minor child.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

       A mother appeals the termination of her parental rights. She claims the

State did not provide reasonable efforts to reunite the family and contends

termination is not in the child’s best interest. We find the mother failed to preserve

her claim concerning reasonable efforts. We also find termination is in the child’s

best interests. Accordingly, we affirm.

I.     Background Facts & Proceedings

       This family became involved with the Department of Human Services (DHS)

after the child ran away from home and crashed his mother’s car.1 The child, age

twelve at the time of the termination hearing, was briefly placed at a shelter, then

returned to his mother. A child-protection worker visited the home shortly after the

child returned home. The child was wearing only underwear because the mother

locked the rest of his clothes away to prevent him from running away again. The

child’s room contained only a mattress. And the child was allowed to leave his

room only to use the restroom and eat. Based on those findings, the child was

removed from parental custody and placed at a shelter in June 2020. Shortly after,

the child was placed with a legal parent.2 The child has remained with this parent

for the duration of the proceedings. The child was adjudicated a child-in-need-of-

assistance (CINA) pursuant to Iowa Code section 232.2(6)(c)(2) (2020) on

September 9, 2020.




1 The family was previously involved with DHS from 2012 to 2017.
2 The child’s biological father also had his parental rights terminated in this case
and does not appeal. D.R.’s legal parent remains married to D.R.’s mother, but
they have been separated for several years.
                                         3


       The mother and child began visits shortly after removal. The child resisted

visits, indicating to caseworkers that he did not feel safe with his mother. Despite

the child’s claims, initial visits were reported to go fairly well.     However, a

supervised visit on November 10, 2020, turned violent after the mother became

upset with the child over a board game. The mother and child got into a physical

altercation, culminating in the child threatening to kill the mother. Law enforcement

was called, and the child was returned to his placement. Visits were suspended

for two weeks following the altercation. Once they resumed, two staff members

were required to be present and visits took place at the provider location.

       The child later indicated that he only participated in the resumed visits

because he felt he had to protect his two younger siblings. Another altercation

occurred during a supervised visit in April 2021 after the child refused to discard a

stick, resulting in the mother straddling D.R. on the floor and punching and slapping

him. When the worker instructed the mother to get off the child, the mother stated,

“she could do whatever the fuck she wanted to her son” and the worker needed to

“get the fuck out of her house.” After the child was able to free himself from the

mother, another wrestling match ensued between the mother and child and

resulted in the worker being kicked in the stomach by the child. Law enforcement

once again had to be called. The altercation resulted in a founded child-abuse

assessment against the mother, with D.R. named as the victim.3 After consulting


3 Abuse against one of D.R.’s younger siblings resulted in another founded child-
abuse assessment the same month. The younger siblings were removed from the
mother’s care. A founded child-abuse assessment against the mother was
previously completed in 2007 for physical abuse, denial of critical care, and failure
to provide proper supervision. A child-abuse assessment for physical abuse was
also confirmed against the mother in 2015.
                                          4


the child’s therapist and the guardian-ad-litem (GAL), DHS suspended visits due

to concerns over the safety of both the mother and child, as well as the child’s

vehement opposition to contact with his mother. The mother and child have not

had scheduled visits since April 2021.

       The child has engaged in therapy since June 2020. The therapist informed

DHS that even discussing the child’s mother caused unnecessary stress and was

detrimental to D.R.’s mental health. The therapist testified at the termination

hearing and informed the court that the child has been opposed to further contact

with the mother for nearly the entire duration of these proceedings. The therapist

supported termination of the mother’s parental rights because the child needed a

permanent resolution to his troubled relationship with the mother.

       The mother has been engaged in therapy for over ten years. Despite that,

concerns were raised over whether she has reached maximum medical benefits.

Due to a recent pregnancy, the mother stopped taking her medications. She

testified at the termination hearing that she recognizes she has not been a perfect

parent, but largely denies much of the abuse that she committed. She also testified

that she believes there is a place for physical discipline when caring for a child.

       The State filed a petition to terminate the mother’s parental rights on

December 2, 2021. The hearing took place on February 4 and 25, and March 31,

2022. The court terminated the mother’s parental rights pursuant to Iowa Code

section 232.116(1)(d) and (g) (2021). The mother appeals.4


4  We urge appellants to comply with Iowa Rule of Appellate Procedure
6.201(1)(e)(2), which states, “[T]he appellant[s] shall attach to the petition on
appeal a copy of [t]he petition for termination of parent rights and any amendments
to the petition [and t]he order or judgment terminating parental rights. . . .”
                                            5


II.    Discussion

       The mother claims DHS did not provide reasonable efforts to reunite the

family. She also claims termination is not in the best interest of the child. We

review the termination of parental rights de novo. In re T.S., 868 N.W.2d 425, 431

(Iowa 2015).

       A.      Reasonable Efforts

       The mother claims DHS did not provide reasonable efforts because they

suspended visitation in April 2021. The State must provide reasonable efforts to

reunite the family prior to termination. See Iowa Code § 232.102(7). Such efforts

generally include visitation.     In re C.H., 652 N.W.2d 144, 147 (Iowa 2002).

However, this court has previously explained the necessity of raising the issue at

the proper time:

       While the State has an obligation to provide reasonable services to
       preserve the family unit, it is the parent’s responsibility “to demand
       other, different, or additional services prior to the termination
       hearing.” Complaints regarding services are properly raised “at
       removal, when the case permanency plan is entered, or at later
       review hearings.” Where a parent “fails to request other services at
       the proper time, the parent waives the issue and may not later
       challenge it at the termination proceeding.” Similarly, we will not
       review a reasonable efforts claim unless it is raised prior to the
       termination hearing.

T.S., 868 N.W.2d at 442 (internal citations omitted) (quoting In re M.Y.R., No. 11-

1139, 2011 WL 5389436, at *7 (Iowa Ct. App. Nov. 9, 2011)).

       Here, the mother only raised her objections to the services provided to her

at the termination hearing. While she testified that she asked DHS employees to

restart visitation fifty to sixty times, that is insufficient to preserve the issue for our

review.     See C.H., 652 N.W.2d at 148 (“[V]oicing complaints regarding the
                                          6


adequacy of services to a social worker is not sufficient. A parent must inform the

juvenile court of such challenge.”). Here, the mother failed to notify the juvenile

court any time after the suspension of the visits and prior to the termination

hearing.5 She has not preserved her claim by objecting to DHS’s efforts prior to

termination and we do not consider it.6

       B.     Best Interest of the Child

       The mother claims termination is not in the child’s best interests. She

contends that termination is unnecessary given the child’s placement with their

legal parent. Additionally, she suggests that guardianship with that placement

would allow reconciliation in the future. When considering the best interests of the

child, we “give primary consideration to the child’s safety, to the best placement




5 Even if we were to consider the mother’s reasonable efforts argument preserved,
DHS made reasonable efforts to reunify the family after the suspension of the visits
by offering other services, but the mother often refused to communicate or respond
with DHS or service providers. For example, during a parent and psychological
assessment with Dr. Lestina in October 2021, the mother was rude and non-
compliant, and was asked to leave the evaluation prior to completion. She
remarked, “Bye bitch” to the evaluator upon departure. We acknowledge that the
reasonable efforts concept broadly includes a visitation arrangement “designed to
facilitate reunification while protecting the child from the harm responsible for the
removal.” In re M.B., 553 N.W.2d 343, 345 (Iowa Ct. App. 1996). “Visitation,
however, cannot be considered in a vacuum. It is only one element in what is often
a comprehensive, interdependent approach to reunification. If services directed at
removing the risk or danger responsible for a limited visitation scheme have failed
its objective, increased visitation would most likely not be in the child’s best
interests.” Id.
6 The mother claims she preserved error by timely filing a notice of appeal.

However, filing a notice of appeal is insufficient to preserve error for our review.
See Thomas A. Mayes & Anuradha Vaitheswaran, Error Preservation in Civil
Appeals in Iowa: Perspectives on Present Practice, 55 Drake L. Rev. 39, 48 (2006)
(“While this is a common statement in briefs, it is erroneous, for the notice of appeal
has nothing to do with error preservation.”).
                                          7


for furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.” Iowa Code § 232.116(2).

       Termination is in the child’s best interests. D.R.’s therapist indicated that

even talking about his mother causes undue stress to [D.R.’s] mental health and

affected the child’s behavior. The therapist supported termination, noting D.R.’s

need to have a permanent decision regarding his relationship with his mother.

Such need for permanency means a guardianship under the child’s legal parent

would be inappropriate in this case. See In re A.S., 906 N.W.2d 467, 477 (Iowa

2018) (noting that guardianships are not a legally preferable outcome due to the

lack of permanency they entail). Since visits with his mother ceased, D.R.’s

behavior and mental health have improved. He has been adamant for nearly two

years that he does not want contact with his mother, only conceding to contact

from November 2020 through April 2021 because he felt he needed to protect his

siblings. Such resistance is due in large part to the child feeling unsafe due to past

physical abuse by his mother.

       The mother has been inconsistent with her own therapy and appears to

have stopped taking medication. There are also concerns that after ten years of

therapy, the mother has reached maximum benefits and is still not in a position to

safely parent. She refused to concede at trial that the physical discipline imposed

on D.R. was inappropriate. Termination is in D.R.’s best interest.

       AFFIRMED.